Citation Nr: 1031161	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-24 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a disability manifested 
by shaving bumps.  

3.  Entitlement to service connection for a skin condition 
manifested by a rash on the foot.  

4.  Entitlement to service connection for a stomach condition, 
status post colon surgery.  


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on periods of unverified active duty from 
February to August 2001, and from October 2001 to October 2002.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision rendered by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO, in pertinent part, 
denied the claims listed on the title page above.  The Veteran 
appealed the denial of those claims.  In June 2010, he testified 
before the undersigned during a hearing held at the RO.  A 
transcript of the proceeding is of record.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received a request from the appellant to 
withdraw the appeal of the issues of entitlement to service 
connection for a disability manifested by shaving bumps, a skin 
condition manifested by a rash on the foot, and a stomach 
condition, status post colon surgery.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal in regard to 
the issues of entitlement to service connection for a disability 
manifested by shaving bumps, a skin condition manifested by a 
rash on the foot, and a stomach condition, status post colon 
surgery have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

As noted, in June 2010, the Veteran testified at a 
videoconference hearing before the undersigned Acting Veterans 
Law Judge.  During the hearing, the Veteran indicated his desire 
to withdraw the issues of entitlement to service connection for a 
disability manifested by shaving bumps, a skin condition 
manifested by a rash on the foot, and a stomach condition, status 
post colon surgery.  

Therefore, as the appellant has withdrawn the appeal of these 
issues, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issues and they are 
dismissed.





ORDER

The appeal of the claim of entitlement to service connection for 
a disability manifested by shaving bumps is dismissed.  

The appeal of the claim of entitlement to service connection for 
a skin condition manifested by a rash on the foot is dismissed.

The appeal of the claim of entitlement to service connection for 
a stomach condition, status post colon surgery is dismissed.  


REMAND

The Board finds that a remand of the issue of entitlement to 
service connection for a low back disability is required in order 
to assist the Veteran in substantiating his claim.  

First, on his initial application form, the Veteran described two 
periods of active duty, one from February to August 2001 in the 
U.S. Army, and the second from October 2001 to October 2002 in 
the Army National Guard.  He alleges incurring a low back injury 
during his first period of service.  His service, however, has 
yet to be verified.  In addition, although attempts were made by 
the RO to obtain any service treatment records it is unclear if 
all available resources were exhausted.  For example, a September 
2005 statement from the Readiness NCO at the Alabama Army 
National Guard, 128th Military Police Company, indicated that the 
Veteran's retired records might be located at another location.  
It is unclear from the record whether attempts were made to 
obtain the records.  As such, on remand, the RO must again 
attempt to obtain any service department records and should 
notify the Veteran of their efforts.  

In addition, the Veteran submitted a service call "sick slip" 
dated in July 2001, showing treatment for low back pain.  He 
testified that he has continuous back pain since such date.  
Submitted private and VA treatment records show treatment for a 
current back condition and include notations as to the Veteran's 
history of an in service injury.  No medical professional, 
however, has provided an opinion as to the most likely etiology 
of the current low back condition.  

The Board notes, in this respect, that VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, while the 
Veteran was provided a VA General Medical Examination in December 
2006, it was conducted in conjunction with a then-pending claim 
for non-service-connected VA pension benefits.  It did not 
include a review of the Veteran's claims file nor include an 
opinion as to the most likely etiology of any current low back 
disability.  As such, on remand, additional examination is 
required.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, this matter is REMANDED for the following action:

1.  Contact the appropriate service 
department to verify the Veteran's periods of 
active duty service, and request any 
available service treatment records.  Efforts 
to obtain these records should be documented 
in the claims file.  The Veteran should be 
notified if efforts to obtain the records are 
unsuccessful.  

2.  Thereafter, the Veteran should be 
afforded the appropriate VA examination to 
determine the etiology of any current low 
back disorder.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that such a 
review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
The examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent probability or better) 
that any current low back disorder was 
incurred in or aggravated during a period of 
active duty service.  

After completing the requested notification 
and development, and any additional 
notification and/or development deemed 
warranted, the RO/AMC should readjudicate the 
claim in light of all pertinent evidence and 
legal authority.  

3.  If the benefit sought on appeal remains 
denied, the RO/AMC must furnish to the 
Veteran and his attorney an appropriate 
supplemental statement of the case (to 
include clear reasons and bases for the 
RO's/AMC's determinations) and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


